
	

116 SRES 108 ATS: Honoring the life, accomplishments, and legacy of Representative Walter Beamon Jones, Jr.
U.S. Senate
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 108
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2019
			Mr. Burr (for himself, Mr. Tillis, and Mr. Paul) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life, accomplishments, and legacy of Representative Walter Beamon Jones, Jr.
	
	
 Whereas the passing of Walter Beamon Jones, Jr. (in this preamble referred to as Walter B. Jones), on February 10, 2019, was a monumental loss to his wife, JoeAnne, and their daughter, Ashley, as well as a deep loss for the Third Congressional District of North Carolina and the entire Congress;
 Whereas Walter B. Jones was born on February 10, 1943, in Farmville, North Carolina, to Walter B. Jones, Sr., and Doris Long;
 Whereas Walter B. Jones attended Hargrave Military Academy in Chatham, Virginia, and went on to Atlantic Christian College, where he received his degree in history in 1966;
 Whereas, also in 1966, Walter B. Jones married his wife of more than 50 years, JoeAnne Whitehurst, and they later welcomed their only child, Ashley Elizabeth;
 Whereas Walter B. Jones went on to serve for 4 years in the North Carolina National Guard, beginning his long career of serving the people of North Carolina;
 Whereas, in 1982, following in his father’s footsteps, Walter B. Jones was elected to serve the Ninth District in the House of Representatives of North Carolina, ultimately serving 5 consecutive terms;
 Whereas, in 1994, Walter B. Jones was elected to represent the Third Congressional District of North Carolina in the House of Representatives of the United States, where he served for 12 full terms;
 Whereas, although Walter B. Jones began his political career as a Democrat and later switched to the Republican Party, he always voted with his constituents of Eastern North Carolina in mind, regardless of party position;
 Whereas Walter B. Jones worked tirelessly on the Committee on Armed Services of the House of Representatives to advocate for members of the Armed Forces and their families;
 Whereas Walter B. Jones was a staunch advocate for peace and began a letter-writing campaign to the loved ones of the fallen soldiers in Iraq and Afghanistan, personally sending more than 11,200 letters;
 Whereas Walter B. Jones worked for 14 years to finally restore honor to and clear the names of 2 deceased Marine pilots who had been wrongly blamed for a military accident that took the lives of 17 other Marines;
 Whereas the heritage of Eastern North Carolina held an important place in the heart of Walter B. Jones, moving him to protect the Shackleford Banks Wild Horses and to work to extend protections to the Corolla Wild Horses that have freely roamed the beaches of North Carolina for centuries;
 Whereas Walter B. Jones worked closely with Government agencies in his district, particularly the National Park Service, to ensure his constituents and guests in the district were able to enjoy the natural beauty of the coastline of North Carolina;
 Whereas Walter B. Jones had an outstanding working relationship with the fishermen and beach communities in the Third Congressional District of North Carolina, always advocating on behalf of the marine industry and maintaining continuous engagement on coastal issues;
 Whereas, in 2004, Walter B. Jones was voted by congressional staffers as the nicest Member of Congress, a testament to his ever-gracious and humble demeanor;
 Whereas Walter B. Jones, always a man of the people, built an outstanding record in constituent services, ensuring every person in his district would have access to him and his office; and
 Whereas Walter B. Jones is survived by his wife of 53 years, JoeAnne, and daughter, Ashley Elizabeth: Now, therefore, be it
		
	
 That the Senate— (1)honors the life, accomplishments, and legacy of Congressman Walter B. Jones, Jr.; and
 (2)extends its warmest sympathies to the family, friends, and loved ones of Congressman Walter B. Jones, Jr.
			
